DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 11, applicant recites a structure “positioned to detect occlusions”. In claim 1, from which this claim depends, applicant has already recited a “wrinkle detector positioned to detect occlusions”. The claim language is unclear whether this is intended to further modify the structure of claim 1 or to add an additional device. It appears from applicant’s disclosure that these structures are the same, and it has been examined as such, however the claim language must be amended to clarify the relationship.
	Likewise, in claim 12, applicant recites a structure “to identify wrinkles”. In claim 1, from which this claim depends, applicant has already recited a “wrinkle detector positioned to detect occlusions”. The claim language is unclear whether this is intended to further modify the structure of claim 1 or to add an additional device. It appears from applicant’s disclosure that these structures are the same, and it has been examined as such, however the claim language must be amended to clarify the relationship.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eppinger (US 6,571,697) in view of  Samii et al. (JP 2004-277995, hereafter Samii) and Savol et al. (US 2007/0277919, hereafter Savol)
	With respect to claim 1, Eppinger teaches a device for positioning a garment on a printing platen for printing (loader), the device comprising: a first gripper (gripper assembly 38) configured to controllably grip onto a first edge of the garment at a first side of the platen (garment pallet 22); and a sliding mechanism (carriage 37) connected to said gripper and configured to slide said gripper from said first side of the platen to a second side of said platen opposite said first side, thereby to pull said edge to said second side and position said garment across said platen for printing. (col. 3, line 49 – col. 4, line 48, Figs. 2-4)
	Eppinger does not teach the printer is a digital printer, or a wrinkle detector, the wrinkle detector positioned to detect occlusions caused by wrinkles or folds of said garment on said platen, the wrinkle detector comprising a laser source, an indicator being connected to said wrinkle detector to provide a warning to said operator concerning said wrinkles.
Samii teaches a digital printing device including a wrinkle detector positioned to detect occlusions caused by wrinkles or folds of said garment on said platen, an indicator being connected to said wrinkle detector to provide a warning to said operator concerning said wrinkles. (translation pages 8-9, Fig. 1)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Eppinger to include a wrinkle detector, as taught by Samii, in order to quickly detect problems with the process.
Savol teaches an apparatus comprising a laser source (162), a photodetector (164) and an indicator, the photodetector positioned to detect occlusions caused by wrinkles or folds of said garment on said platen, said indicator being connected to said photodetector to provide a warning to said operator concerning said wrinkles. (par. 20-22, Figs. 3-4)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Eppinger to include a laser detection system, as taught by Savol, as an obvious alternative to the camera system taught by Samii.
	With respect to claim 2, Eppinger, as modified by Samii and Savol, teaches a second gripper (gripper assembly 38) at a preset distance from said first gripper to controllably grip a second location on said first edge. (Eppinger, col. 3, line 49 – col. 4, line 48, Figs. 2-4)
With respect to claim 3, Eppinger, as modified by Samii and Savol, teaches an arm (carriage 37) holding said first and second grippers at said preset distance. (Eppinger, col. 3, line 49 – col. 4, line 48, Figs. 2-4)
With respect to claim 4, Eppinger, as modified by Samii and Savol, teaches at least one of said first gripper and said second gripper is slidable along said arm to adjust said preset distance. (Eppinger, col. 3, line 49 – col. 4, line 48, Figs. 2-4)
With respect to claim 5, Eppinger, as modified by Samii and Savol, teaches said arm is attached to said sliding mechanism. (Eppinger, col. 3, line 49 – col. 4, line 48, Figs. 2-4)
With respect to claim 6, Eppinger, as modified by Samii and Savol, teaches said arm has a longitudinal axis and said sliding mechanism (telescoping actuator rod 36) is configured to slide said arm in a direction perpendicular to said longitudinal axis. (Eppinger, col. 3, line 49 – col. 4, line 48, Figs. 2-4)
With respect to claim 7, Eppinger, as modified by Samii and Savol, teaches said sliding mechanism comprises a rail (rail 53) extending along a length of said platen from said first side to said second side, a trolley (mounting bar 58) movable along said rail, and a motor to move said trolley, said gripper being mobile with said trolley. (Eppinger, col. 4, line 65 – col. 5, line 16, Figs. 2-4)
With respect to claim 8, Eppinger, as modified by Samii and Savol, teaches said gripper comprises upper and lower components of a vice (gripper jaws 42) being closable over said garment edge to hold said garment. (Eppinger, col. 3, line 49 – col. 4, line 48, Figs. 2-4)
With respect to claim 9, Eppinger, as modified by Samii and Savol, teaches a housing (frame), the housing holding said sliding mechanism over said platen and said gripper being suspended from said rail. (Eppinger, col. 3, line 49 – col. 4, line 48, Figs. 2-4)
With respect to claim 10, although Eppinger, as modified by Samii and Savol, does not explicitly teach said housing comprising a hood extending over said platen from above, this is a common housing structure and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Eppinger to include a hood as this would have no unpredictable impact on the apparatus.
With respect to claim 11, Eppinger, as modified by Samii and Savol, teaches a photodetector (164) and an indicator, the photodetector positioned to detect occlusions caused by wrinkles or folds of said garment on said platen, said indicator being connected to said photodetector to provide a warning to said operator concerning said wrinkles. (Savol, par. 20-22, Figs. 3-4)
With respect to claim 12, Eppinger, as modified by Samii and Savol, teaches the apparatus comprising a camera (CCD camera 156), an image processor and an indicator, the camera positioned to image said garment on said platen, the image processor connected to said camera and configured to identify wrinkles on said garment, and said indicator being connected to said image processor to provide a warning to said operator concerning said wrinkles. (Samii, pages 8-9, Fig. 1)
With respect to claim 13, Eppinger, as modified by Samii and Savol, teaches at least one member of the group consisting of said sliding and said gripping is pneumatically powered. (Eppinger, col. 4, line 65 – col. 5, line 16, Figs. 2-4)

With respect to claim 14, Eppinger teaches a method of setting a garment on a platen for printing, the method comprising: providing a first edge of said garment at a first side of said platen (garment pallet 22); anchoring said first edge at said first side of said platen; inserting a second edge of said garment into at least one gripper (gripper assembly 38) at said first side of said platen; sliding said gripper from said first side of said platen to a second side of said platen while holding said second edge; and anchoring said second edge at said second side of said platen. (col. 3, line 49 – col. 4, line 48, Figs. 2-4)
Eppinger does not teach the printer is a digital printer, or detecting occlusions caused by wrinkles or folds of said garment on said platen, said detecting comprising using a laser source, and providing a warning to said operator concerning said wrinkles.
Samii teaches method of digital printing including detecting occlusions caused by wrinkles or folds of said garment on said platen and providing a warning to said operator concerning said wrinkles. (translation pages 8-9, Fig. 1)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Eppinger to include detecting wrinkles, as taught by Samii, in order to quickly identify and correct problems with the process.
Savol teaches an apparatus comprising a laser source (162), a photodetector (164) and an indicator, the photodetector positioned to detect occlusions caused by wrinkles or folds of said garment on said platen, said indicator being connected to said photodetector to provide a warning to said operator concerning said wrinkles. (par. 20-22, Figs. 3-4)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Eppinger to include a laser detection system, as taught by Savol, as an obvious alternative to the camera system taught by Samii.
With respect to claim 15, Eppinger, as modified by Samii and Savol, teaches said inserting said second edge comprises inserting two locations of said second edge into two grippers (gripper assemblies 38, the two grippers being at a predetermined distance apart. (Eppinger, col. 3, line 49 – col. 4, line 48, Figs. 2-4)
With respect to claim 16, Eppinger, as modified by Samii and Savol, teaches sliding said grippers along a rail, the rail extending across a width of said platen. (Eppinger, col. 3, line 49 – col. 4, line 48, Figs. 2-4)

Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument that “in screen printing there is no need to ensure that even the smallest wrinkles are removed since there is no printhead to protect” is not persuasive. Even if the print head does not require protecting, one having ordinary skill in the art would be aware that printing on a wrinkled fabric will not produce acceptable results and realize the advantages of detecting a problem before the printing takes place. Therefore applicant’s conclusion that a skilled person would use a low precision de-wrinkler is based on a spurious argument. One having ordinary skill in the art would look 
In response to applicant's argument that Savol is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, applicant is providing a detector for identifying wrinkles which may interfere with a printing process. Savol teaches a laser detector for identifying wrinkles which may interfere with a manufacturing process. Therefore, although Savol is not directly related to the field of applicant’s endeavor, it is reasonably pertinent to the particular problem with which the applicant was concerned and is considered sufficient to teach the use of a laser detector as in applicant’s claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853